Citation Nr: 0015324	
Decision Date: 06/09/00    Archive Date: 06/15/00

DOCKET NO.  99-02 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for left wrist 
fracture residuals, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to January 
1971.

This appeal arose from a July 1998 rating decision of the New 
Orleans, Louisiana, Department of Veterans Affairs (VA), 
Regional Office (RO), which had increased the disability 
evaluation for the left wrist fracture residuals to 10 
percent.

It would appear that the veteran, in his October 1998 Notice 
of Disagreement and in the January 1999 substantive appeal, 
has attempted to reopen his claim for service connection for 
the residuals of a left middle finger fracture.  As this 
issue is not inextricably intertwined with the issue on 
appeal and has not been properly prepared for appellate 
review at this time, it is hereby referred to the RO for 
appropriate action.

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1995).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999)(hereinafter "the Court"), 
has recently held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from considering whether referral to the 
appropriate first-line official is required.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Moreover, the Court has also held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only when circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218,227 (1995).  Having reviewed the record with these 
holdings in mind, the Board finds no basis for action on the 
question of the assignment of an extraschedular rating.



FINDING OF FACT

The veteran's left wrist fracture residuals are manifested by 
some limitation of motion with pain on movement.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
the service-connected left wrist fracture residuals have not 
been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.45, 
Codes 5214, 5215 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to based upon lack of 
usefulness, and medical examiners must furnish, in addition 
to etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In evaluating a service-connected disability involving a 
joint rated on limitation of motion, the Board must also 
consider functional loss due to weakness, fatigability, 
incoordination or pain on movement of joint under the 
provisions of 38 C.F.R. § 4.45 (1999).

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran was originally awarded service connection for the 
residuals of a fractured left wrist by a rating action issued 
in July 1971, which assigned this disorder a noncompensable 
evaluation effective January 26, 1971.  The service medical 
records had shown that he had injured his wrist during a 
football game in October 1970.  He had suffered a fracture 
through the mid-portion of the navicular carpal bone without 
evidence of displacement.  A June 1971 VA examination had 
shown full range of motion, no pain, no deformity and a 
powerful grip.  The diagnosis was fracture left wrist, 
healed, asymptomatic.

The veteran was examined by VA in April 1998.  He complained 
of some difficulty in gripping and a loss due to pain when 
squeezing the hand.  The objective examination noted no 
abnormality of the wrist, no crepitation and no tenderness.  
His left hand grip strength was weaker than the right.  Range 
of motion studies of the left wrist revealed anterior flexion 
of 0 to 32 degrees and dorsiflexion or extension of 0 to 30 
degrees (the right wrist displayed anterior flexion of 0 to 
46 degrees and dorsiflexion or extension of 0 to 34 degrees).  
Motion was painful on the left.  The diagnosis was history of 
fractured left wrist.

According to the applicable criteria, a 10 percent evaluation 
is warranted for palmar flexion limited in line with the 
forearm or for dorsiflexion less than 15 degrees.  38 C.F.R. 
Part 4, Code 5215 (1999).  A 20 percent evaluation requires 
favorable ankylosis in 20 to 30 degrees of dorsiflexion.  
38 C.F.R. Part 4, Code 5214 (1999).

After a careful review of the evidence of record, it is found 
that entitlement to an evaluation in excess of 10 percent for 
the left wrist fracture residuals is not warranted.  The 
evidence does not show that the veteran currently suffers 
from favorable ankylosis in 20 to 30 degrees of dorsiflexion 
of the left wrist, as would be required to justify a 20 
percent disability evaluation under 38 C.F.R. Part, Code 5214 
(1999).  The veteran is currently assigned a 10 percent 
disability evaluation, which is determined to be adequate to 
compensate him for his slightly limited motion and complaints 
of pain.  Therefore, it is found that an evaluation in excess 
of 10 percent for the service-connected left wrist fracture 
residuals is not justified at this time.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of 10 percent for the service-connected left wrist 
fracture residuals.


ORDER

An evaluation in excess of 10 percent for the service-
connected left wrist fracture residuals is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

